89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Candida Rosa Duarte SANCHEZ-DE MANZANARES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70817.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 3, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Candida Rosa Duarte Sanchez-De Manzanares, a native and citizen of Nicaragua, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal from an immigration judge's order denying her motion to reopen her deportation proceedings.   An immigration judge ordered Sanchez-De Manzanares deported at a March 1991 hearing held in absentia.   In September 1993, Sanchez-De Manzanares filed a motion to reopen so that she could apply for asylum and withholding of deportation.   The immigration judge denied the motion to reopen.   The BIA dismissed the appeal on the ground that Sanchez-De Manzanares failed to present reasonable cause for her failure to appear at her deportation hearing.


3
The BIA's denial of a motion to reopen deportation proceedings is reviewed for abuse of discretion, Hernandez-Vivas v. INS, 23 F.3d 1557, 1560 (9th Cir.1994), but we review de novo the INS's construction of the "reasonable cause" standard for failure to appear set forth in Section 242(b) of the Immigration and Nationality Act, 8 U.S.C. § 1252(b).   Id.


4
Here, the BIA did not err in construing the reasonable cause standard and did not abuse its discretion in denying the motion to reopen.


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   The government's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3